DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed 01/30/2019 and amended claims filed 07/31/2019.  Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/05/2019 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDSs were considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare et al. US 2018/0003517 A1 (“O’Hare”) in view of Gieseke US 2006/0015249 A1 (“Gieseke”) and PCMag, Google Maps Tips 10, YouTube Feb. 18, 2015 (“Google Maps Tips 10”).

As per Claim 1: O’Hare discloses [a] system comprising: 
one or more hardware processors [at least see O’Hare FIG. 5; ¶ 46; clm 19]; and 
a storage device storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising [at least see O’Hare FIG. 5; ¶¶ 46-47; clm 19]:
receiving a ride request from a user, the ride request indicating a drop-off location [at least see O’Hare FIG. 2; ¶ 11 disclosing a trip request]; 
identifying a current location of the user [at least see O’Hare ¶ 11 that discloses “An origin location or a destination location may be a location inputted by the user or may correspond to the current location of the client device 100 as determined automatically by a location determination module”]; 
determining a plurality of routes from the current location of the user to the drop-off location [at least see O’Hare FIG. 3; ¶¶ 34-36 that discloses “the trip routing module 150 determines two or more alternative routing options between the origin location and the destination location that may be presented to the rider.”];
causing presentation of the plurality of routes on a user interface of a device of the user; [at least see O’Hare FIGS. 3, 4A; ¶¶ 39-40 that discloses “The trip management module 140, in turn, transmits the alternative routing options to the rider client application 102 for presentation to the rider”; “The rider client application 102 presents the alternative routing options to the rider and provides the rider with the ability to select a routing option from presented routing options”];

receiving, via the user interface, a selection of a route from the plurality of routes [at least see O’Hare FIGS. 3, 4A; ¶¶ 40-41 that discloses “the routing options 404 and 406 are individually selectable such that the rider may manipulate the user interface 402 to select the preferred routing option”; “in response to the rider selecting a routing option, the rider client application 102 transmits the rider-selected routing option to the trip management module 140.”]. . . . 
causing presentation of a driving route corresponding to the selected route on a device of a driver and the device of the user [at least see O’Hare FIGS. 4A, 4B; ¶¶ 40-42 that discloses “the routing options 404 and 406 are individually selectable such that the rider may manipulate the user interface 402 to select the preferred routing option”; “the driver client application 104 presents the rider-selected routing option to the driver in a manner that visually indicates to the driver that the rider selected the routing option”].  
O’Hare does not specifically disclose providing the user, via the user interface, with an option to customize the selected route.
However, Gieseke teaches this limitation [at least see Gieseke FIGS. 3-5; ¶¶ 45- 52 that teaches map databases (112, 118) that includes road attributes and are displayed on displays (108, 120), wherein the road network includes a plurality of nodes and segments, and wherein the route calculation module calculates a route and provides the driver with the option of modifying the route.]
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare by permitted the user/passenger to modify the route as taught by Gieseke in order to allow the user to vary the selected route based on user concerns or needs that are not taken into consideration by the navigation system [Gieseke ¶ 9].
Note: Like applicant’s limitations set forth in claim 1, Google maps provides alternate routes between a starting point an destination (Google Maps Tips 10 at :26) and permits the 

As per Claim 2: O’Hare in combination with Gieseke and Google Maps Tips 10 discloses [t]he system of claim 1, and ‘O’Hare further discloses wherein the current location of the user is a pick-up location [at least see O’Hare ¶¶ 3, 11 that discloses the origin location (the current location) and wherein the origin location may correspond to the current location of the client device] and the determining the plurality of routes, causing presentation [at least see O’Hare FIG. 3; ¶¶ 35-36 that discloses  the trip routing module 150 determines two or more alternative routing options between the origin location and the destination location that may be presented to the rider who issued the trip request], and receiving the selection occur prior to the driver picking up the user [at least see O’Hare FIG. 3; ¶¶ 41-42 that discloses in response to the rider selecting a routing option, the rider client application 102 transmits the rider-selected routing option to the trip management module 140 and the trip management module 140 transmits the rider-selected routing option to the driver client application 104 for presentation to the driver].  

As per Claim 3: O’Hare in combination with Gieseke and Google Maps Tips 10 discloses [t]he system of claim 1, and ‘O’Hare further discloses wherein the determining the plurality of routes, causing presentation [at least see O’Hare FIG. 3; ¶¶ 35-36 that discloses  the trip routing module 150 determines two or more alternative routing options between the origin location and the destination location that may be presented to the rider who issued the trip request], and receiving the selection occur at a start of a trip after the user is picked up by the driver [at least see O’Hare ¶ 3 disclosing “These routing options are provided via a rider client application to the rider prior to the trip commencing (or alternatively, in another example, after the trip commences and the rider is being transported), and the rider may select one of the alternative .  

As per Claim 4: O’Hare in combination with Gieseke and Google Maps Tips 10 discloses [t]he system of claim 1, and ‘O’Hare further discloses wherein the determining the plurality of routes, causing presentation [at least see O’Hare FIG. 3; ¶¶ 35-36 that discloses  the trip routing module 150 determines two or more alternative routing options between the origin location and the destination location that may be presented to the rider who issued the trip request], and receiving the selection occur while traveling between a pick-up location and the drop-off location [at least see O’Hare ¶ 3 disclosing “These routing options are provided via a rider client application to the rider prior to the trip commencing (or alternatively, in another example, after the trip commences and the rider is being transported), and the rider may select one of the alternative routing options as the preferred route between the origin location (or alternatively, the current location) and the destination location.”].

As per Claim 5: O’Hare in combination with Gieseke and Google Maps Tips 10 discloses [t]he system of claim 1, and O’Hare further discloses wherein: the operations further comprise accessing user preferences of the user, the user preferences including preferences derived from past selection of routes; and the determining the plurality of routes comprises determining routes based on the user preferences [at least see O’Hare Abstract; ¶¶ 3, 15, 36-38, 43 that discloses learning a rider’s preferences; the trip routing module 150 ranks the determined alternative routing options based on the rider's preferences; the trip management module 140 updates the trip record associated with the trip and stored in the trip data store 180 to reflect the rider-selected routing option as the preferred route for the trip].


As per Claim 6: O’Hare in combination with Gieseke and Google Maps Tips 10 discloses [t]he system of claim 1, and O’Hare further discloses wherein one of the plurality of routes comprises a previous or last route taken between the current location and the drop-off location by the user [at least see O’Hare Abstract; ¶¶ 3, 15, 36-38, 43 that discloses learning a rider’s preferences; the trip routing module 150 ranks the determined alternative routing options based on the rider's preferences; the trip management module 140 updates the trip record associated with the trip and stored in the trip data store 180 to reflect the rider-selected routing option as the preferred route for the trip].  

As per Claim 7: O’Hare in combination with Gieseke and Google Maps Tips 10 discloses [t]he system of claim 1, but O’Hare does not specifically disclose wherein the operations further comprise, responsive to receiving a selection of the option to customize the selected route, enabling the user to move one or more nodes of the selected route on the user interface.  However, O’Hare teaches allowing the rider to select one of a plurality of routes and both Gieseke and Google Maps Tips 10 teach responsive to receiving a selection of the option to customize the selected route, enabling the user to move one or more nodes of the selected route on the user interface [at least see Gieseke FIGS. 3-5; ¶¶ 45- 52 that teaches “The adaptive routing module 210 may allow the driver or user of the navigation system 100 to close or open certain nodes 302a-k or segments 304a-t located on the road network map 300. After the user closes or opens nodes 302a-k or segments 304a-t, the route calculation module 204 or the adaptive routing module 210 may compute or calculate a route in conformity with the guidelines input by the driver or user.”].
Also see Google Maps Tips 10 ; also see Google Maps Tips 10 that permits the user to drag and drop points on a selected route to create a new route [at least see Google Maps Tips 10 at :40, :42, :53, :56).


As per Claim 8: O’Hare in combination with Gieseke and Google Maps Tips 10 discloses [t]he system of claim 7, but O’Hare does not specifically disclose wherein the operations further comprise receiving, via the user interface, an indication of a change in the one or more nodes of the selected route, the indication causing the selected route to be customized.  
However, O’Hare teaches allowing the rider to select one of a plurality of routes and both Gieseke and Google Maps Tips 10 teach wherein the operations further comprise receiving, via the user interface, an indication of a change in the one or more nodes of the selected route, the indication causing the selected route to be customized [at least see Gieseke FIGS. 3-5; ¶¶ 45- 52 that teaches “The adaptive routing module 210 may allow the driver or user of the navigation system 100 to close or open certain nodes 302a-k or segments 304a-t located on the road network map 300. After the user closes or opens nodes 302a-k or segments 304a-t, the route calculation module 204 or the adaptive routing module 210 may compute or calculate a route in conformity with the guidelines input by the driver or user.”].
Also see Google Maps Tips 10 ; also see Google Maps Tips 10 that permits the user to drag and drop points on a selected route to create a new route [at least see Google Maps Tips 10 at :40, :42, :53, :56).
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare by permitted the user/passenger to modify the route as taught by Gieseke in order to allow the user to vary the 

As per Claim 11: Claim 11, a method claim, includes limitations analogous to Claim 1 a system claim.  Accordingly, for the reasons given above with respect to Claim 1, Claim 11 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of Gieseke and Google Maps Tips 10.

As per Claim 12: Claim 12 depends upon claim 11 and includes limitations analogous to Claim 2 above.  Accordingly, for the reasons given above with respect to Claim 2 ,Claim 12 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of Gieseke and Google Maps Tips 10.

As per Claim 13: O’Hare in combination with Gieseke and Google Maps Tips 10 discloses [t]he method of claim 11, and ‘O’Hare further discloses wherein the determining the plurality of routes, causing presentation [at least see O’Hare FIG. 3; ¶¶ 35-36 that discloses  the trip routing module 150 determines two or more alternative routing options between the origin location and the destination location that may be presented to the rider who issued the trip request], and receiving the selection occur at a start of a trip after the user is picked up by the driver or while traveling between the pick-up location and the drop-off location [at least see O’Hare ¶ 3 disclosing “These routing options are provided via a rider client application to the rider prior to the trip commencing (or alternatively, in another example, after the trip commences and the rider is being transported), and the rider may select one of the alternative routing options as the preferred route between the origin location (or alternatively, the current location) and the destination location.”].  

As per Claim 14: Claim 14 depends upon claim 11 and includes limitations analogous to Claim 5 above.  Accordingly, for the reasons given above with respect to Claim 5, Claim 14 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of Gieseke and Google Maps Tips 10.

As per Claim 15: Claim 15 depends upon claim 11 and includes limitations analogous to Claim 6 above.  Accordingly, for the reasons given above with respect to Claim 6, Claim 15 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of Gieseke and Google Maps Tips 10.

As per Claim 16: Claim 16 depends upon claim 11 and includes limitations analogous to Claim 7 above.  Accordingly, for the reasons given above with respect to Claim 7, Claim 16 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of Gieseke and Google Maps Tips 10.

As per Claim 17: Claim 17 depends upon claim 16 and includes limitations analogous to Claim 8 above.  Accordingly, for the reasons given above with respect to Claim 8, Claim 17 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of Gieseke and Google Maps Tips 10.

As per Claim 20: Claim 20, an apparatus claim, includes limitations analogous to Claim 1 a system claim.  Accordingly, for the reasons given above with respect to Claim 1, Claim 20 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of Gieseke and Google Maps Tips 10.

Claims 9 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of Gieseke and Google Maps Tips 10 as applied to Claim 1 above and further in view of Abramson et al. US 2018/0356237 A1 (“Abramson”) and Paruchuri et al. US 2014/0280231 A1 (“Paruchuri”).

As per Claim 9: O’Hare in combination with Gieseke and Google Maps Tips 10 discloses [t]he system of claim 1, but O’Hare does not specifically disclose wherein: the operations further comprise identifying the user as a frequent contributor of user generated content; and 
the determining the plurality of routes comprises, in response to identifying the user as a frequent contributor, including a route where new user generated content is needed.  
	However, Abramson in combination with Paruchuri teaches wherein: the operations further comprise identifying the user as a frequent contributor of user generated content; the determining the plurality of routes comprises, in response to identifying the user as a frequent contributor, including a route where new user generated content is needed t [at least see Abramson ¶ 91 that teaches the referenced set of operations can include those that have been performed (e.g., with at least a defined frequency) by a user associated with the alternative set of navigational operations and Paruchuri ¶¶  6, 23-24 that teaches a crowd source database that includes user generated content based on quality of submissions and frequency [at least see].
	Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare by permitted the user/passenger to modify the route as taught by Gieseke and to use crowd sourcing to determine an alternate route to a destination to provide to users as taught by Abramson and Paruchuri in order to improve the user interaction with the ride hailing service so that the user does not have to constantly modify the routes provided by the system in O’Hare.

As per Claim 18: Claim 18 depends upon claim 11 and includes limitations analogous to Claim 9 above.  Accordingly, for the reasons given above with respect to Claim 9, Claim 18 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of Gieseke and Google Maps Tips 10.

Claims 10 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of Gieseke and Google Maps Tips 10 as applied to Claim 1 above and further in view of Arata et al. US 2016/0356615 A1 (“Arata”).

As per Claim 10: O’Hare in combination with Gieseke and Google Maps Tips 10 discloses [t]he system of claim 1, but O’Hare does not specifically disclose wherein the operations further comprise: 
	accessing driving preferences of the driver;
	detecting a conflict between the selected route and driving preferences of the driver; and  
reconciling the selected route and the driving preferences of the driver to create the driving route.
However, Arata teaches accessing driving preferences of the driver [at least see Arata FIG. 7; ¶¶ 9, 73, 104, 110-111which teaches receiving a driver route wherein the driver route includes a driver parameter];
detecting a conflict between the selected route and driving preferences of the driver [at least see Arata FIG. 7; ¶¶ 109, 110-111, 119 that teaches “the matching module 218 retrieves the passenger route and driver route from the passenger request database 214a and driver route and trip details database 214b respectively”; “the user profile module 212 may identify a driver parameter and a passenger parameter”; “the matching module 218 compares the passenger route and driver route.  In some embodiments, the matching module 218 compares  and
reconciling the selected route and the driving preferences of the driver to create the driving route [at least see Arata FIG. 7; ¶ 120 that teaches “the matching module 218 identifies a ride match by determining using the comparison between driver and passenger routes, that the driver parameter and passenger parameter are satisfied”].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare that discloses a transportation management system coordinates the transportation of riders by drivers by matching the driver route and passenger route as well as taking into account driver and passenger parameters before identifying the match as taught by Arata in order to more efficiently match drivers and passengers who are traveling along the same or a similar route [Arata ¶¶ 8-9].

As per Claim 19: Claim 19 depends upon claim 11 and includes limitations analogous to Claim 10 above.  Accordingly, for the reasons given above with respect to Claim 10, Claim 19 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of Gieseke and Google Maps Tips 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P MAHNE/Primary Examiner, Art Unit 3668